Citation Nr: 1315367	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active service from May 1970 to November 1971, and from June 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2002. 

In March 2004, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing). 

In a decision dated in January 2005, the Board denied service connection for a right shoulder disability and a neck disability. 

In a Memorandum Decision dated in April 2007, the Court set aside the Board decision and remanded the matter for further development and readjudication.  Pursuant thereto, the appeal was remanded by the Board in February 2008, August 2011, and August 2012.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statements of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the file does not show that the Court-and Board-ordered development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).

In its April 2007 Memorandum Decision, the Court found that the Board failed to make necessary attempts obtain potentially relevant service records of an incident in service which could confirm the Veteran's combat participation, and/or a right shoulder and neck injury.  Specifically, the Veteran testified at his Travel Board hearing that a Vietnamese had stolen a deuce-and-a-half (2 1/2 ton) truck filled with ammunition from the base camp.  In attempting to stop the theft, the Veteran testified that he jumped on the running board of the truck and tried to stop the driver, but was thrown off the truck while it was moving, and as he landed, he was rolled and tumbled around.  The Court found that if this had involved a North Vietnamese, it could establish that the Veteran engaged in combat with the enemy, citing to VAOPGCPREC 12-99 (Oct 18, 1999), which held that combat included an "encounter" with a military foe.  Accordingly, the Board was directed to obtain any available verification of such incident.

As such, in the February 2008 Board remand, the RO was directed to obtain the unit records for the 615th Military Police Company for the time period between October 1970 to November 1971, to verify the Veteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck.  

In requesting the records, the RO, however, limited the date of the incident to only February 1971. 

Accordingly, in August 2011, the Board again remanded the appeal for AOJ to request a review of the unit records for the 615th Military Police Company for the time period from October 1970 to January 1971 and from May 1971 to November 1971 to verify the Veteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck.

In August 2012, the file returned to the Board.  The Board acknowledged that the Veteran had submitted a portion of an After Action Report from the 18th Military Police Brigade, concerning activities and events from November 1972 to March 1973, but found that the report did not substitute for the requested remand development.

The Board found that in a supplemental statement of the case dated in June 2012, the RO/AMC referred to a response from the National Personnel Records Center (NPRC) received September 30, 2011, and stated, in the "Reasons and Bases" section, that the "Response received from the NPRC September 30, 2011, denotes that the allegation has been investigated with a search of the unit records for the 615th MP Company record and no remarks were located on the incident or the individual."  The Board, however, was unable to locate any such NPRC response anywhere in the claims file.  The Board noted that a PIES request concerning unrelated events (pertaining to a PTSD claim no longer on appeal) was also printed September 30, 2011, but that this was not relevant to the claimed stolen truck incident.  As such, the Board remanded the case so that the appropriate September 30, 2011 NPRC response could be associated with the claims file.  The Board directed that if the record was unavailable, DRPIS or another appropriate records repository should be contacted and verification of the truck-stealing incident should be requested.

On remand, the RO/AMC did not associate the September 30, 2011 NPRC response with the claims file, and provided no explanation for its absence.  The RO again associated with the file the PIES request concerning the non-relevant PTSD claim.  In readjudicating and denying the claim, however, the RO again cited and discussed the September 30, 2011 document about the stolen truck in its "Reasons and Bases" section of the February 2013 supplemental statement of the case.  The RO must either associate this document with the file, or document the reasons for its absence for the record and cease relying on the document in readjudicating the claims.

The RO/AMC additionally contacted the National Archives and Records Administration (NARA) in an attempt to verify the incident.  In a December 2012 response, the NARA stated that while it had records of the Veteran's unit, there was a gap in daily journals dating from 1967 to the middle of 1972.   As an alternative, the NARA stated that attempted larceny may be mentioned in the desk blotters, but it would need a more exact date and a location to search for the incident.  The NARA also suggested that if the Veteran was separated from the unit while receiving medical attention, he may be listed in morning reports.  Morning reports for Army units from the pertinent period are in the custody of the NPRC.

In January 2013, the RO/AMC sent a letter to the Veteran, stating that it had attempted to obtain the records from the NPRC.  The RO/AMC did not follow up on the NARA response by asking the Veteran to provide a more exact date and location to allow a search of the desk blotters.  The RO/AMC did not ask the Veteran if he was separated from the unit while receiving medical attention, in order to allow a search of morning reports.

The Board simply cannot find that the RO/AMC's actions substantially comply with the August 2012 Board remand directives, or the directives of the Court set forth in the 2007 Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1. Associate the NPRC response received September 30, 2011, described in the June 2012 and February 2013 SSOCs as "denot[ing] that the allegation has been investigated with a search of the unit records for the 615th MP Company record and no remarks were located on the incident or the individual," with the claims file, if available.  If this is available, confirm that it shows that records for the periods from October 1970 to January 1971, and from May 1971 to November 1971, were searched.

If this document is not available, its absence should be clearly documented for the record, and it should not be relied upon in readjudicating the claims.

2.  Send a letter to the Veteran informing him that if he provides a more exact date and location of the stolen truck incident, the NARA may be able to verify the incident in desk blotters.  Also advise the Veteran that if he was separated from the unit while receiving medical attention, he may be listed in the morning reports, according to the NARA.  Ask him to provide a more exact date and location of the stolen truck incident, and whether he was separated from the unit while receiving medical attention.

3.  If the Veteran provides the information requested in remand directive 2, conduct all appropriate follow-up with the NARA per the December 2012 letter, or other appropriate records repository, in an effort to verify whether Military Police (MP) records pertaining to Long Binh show that during the period from October 24, 1970, to November 28, 1971, an enemy soldier (North Vietnamese or Vietcong) gained access to the Long Binh Army base and stole, or attempted to steal, a 2 1/2 ton (or other large) truck full of ammunition. 

To aid in this search, the Veteran, who states that he was involved in trying to stop the theft, was in the 615th MP Company, in the 95th MP Battalion, 89th MP Group, 18th MP Brigade.  Provide all available information concerning this incident, including the information obtained from remand directive 2.   

All efforts to comply with the requested development must be clearly documented in the claim file.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


